Appeal by defendant from an amended judgment of the County Court, Suffolk County (Namm, J.), rendered March 7, 1984, which adjudicated defendant to be in violation of probation, upon a plea of guilty, and imposed sentence.
Amended judgment affirmed.
By not raising before the County Court the issues now raised on appeal, defendant has failed to preserve them for our review (People v Pellegrino, 60 NY2d 636; People v Claudio, 64 NY2d 858). Mangano, J. P., Thompson, Brown and Kunzeman, JJ., concur.